Case: 14-10076      Document: 00512825384         Page: 1    Date Filed: 11/04/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-10076
                                 Conference Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         November 4, 2014
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

DUSTIN PULIDO,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:12-CR-249-4


Before JOLLY, HIGGINBOTHAM, and OWEN, Circuit Judges.
PER CURIAM: *
       Appealing the judgment in a criminal case, Dustin Pulido raises an
argument that he concedes is foreclosed by United States v. Hernandez, 633
F.3d 370, 374 (5th Cir. 2011), which held that a sentence within the statutory
maximum that is based upon judge-found facts does not violate the Sixth
Amendment. Accordingly, the unopposed motion for summary disposition is
GRANTED, and the judgment of the district court is AFFIRMED.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.